NUMBER 13-18-00529-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                      IN RE MCALLEN HOSPITALS, L.P.


                      On Petition for Writ of Mandamus.


                                       ORDER

          Before Justices Rodriguez, Contreras, and Benavides
                           Per Curiam Order

      Relator McAllen Hospitals, L.P. filed a petition for writ of mandamus in the above

cause on September 21, 2018. Through this original proceeding, relator seeks to compel

the multi-district pretrial court to grant its motion for summary judgment regarding the

validity of its liens under Chapter 55 of the Texas Property Code. See generally TEX.

PROP. CODE ANN. §§ 55.001-.008 (West, Westlaw through 2017 1st C.S.); TEX. CIV. PRAC.

& REM. CODE ANN. §§ 12.001–.007 (West, Westlaw through 2017 1st C.S.).
        The Court requests that the real parties in interest, Candy Alfaro et al.,1 or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

        IT IS SO ORDERED.

                                                                             PER CURIAM

Delivered and filed the 24th
day of September, 2018.




        1 The Judicial Panel on Multi-District Litigation transferred the underlying cases for pretrial purposes
to the 444th District Court of Cameron County, Texas, and the respondent is the Honorable David Sanchez.
See TEX. R. APP. P. 52.2.

        The real parties in interest include: 1. Candy Alfaro; 2. Armando Alvarado; 3. Elizabeth Alvarado;
4. Vanessa Ayala; 5. Omar Barbosa; 6. Jorge Bermeo; 7. Elvira Bernal; 8. Teodora Bernal; 9. Asuzena
Berrones; 10. Maria Campos; 11. Angelita Castanon; 12. Orlando Castelan; 13. Anna Castro; 14. Luis
Castro; 15. Jose Chapa; 16. Sergio Chavez; 17. Andra Chowdhury; 18. Luis Cortez; 19. Benita Cruz; 20.
Ignacio Cruz; 21. Pedro Davila; 22. Rene Davila; 23. Nora Delacruz; 24. Lorena Delarosa; 25. Kibisaim
Deleon; 26. Blanca Delgado; 27. Maria Delgado; 28. Erico Dominguez; 29. Joel Duran; 30. Felicitas
Elizondo; 31. Jaime Garcia Escamilla; 32. Maria Escobedo; 33. Mario Escobedo; 34. Dulce Flores De
Jimenez; 35. Angel Flores; 36. Rolando Fragoso; 37. Luz Maria Gamez; 38. Buenaventura Garcia; 39.
Carlos Garcia; 40. Guadalupe Garcia (1816); 41. Israel Garcia; 42. Lourdes Garcia; 43. Minerva Garcia;
44. Nora Garcia; 45. Roel Garcia; 46. Aurelio Garza; 47. Herminia Garza; 48. Lisa Garza (7501); 49. Lisa
Garza (7959); 50. Sandra Garza; 51. Moab Gomez (1798); 52. Aaron Gonzalez; 53. Bertha Gonzalez; 54.
Kenia Vasquez; 55. Manuel Gonzalez; 56. Maria Gonzalez (1612); 57. Maria Gonzalez (1777); 58. Ramon
Gonzalez; 59. Rubie Gonzalez; 60. Sylvia Gonzalez; 61. Aracely Grimaldo; 62. Fidel Grimaldo; 63. Joe
Guerrero; 64. Maria Guerrero; 65. Rayna Guevara; 66. Itati Gutierrez; 67. Orieta Gutierrez; 68. Noemi
Guzman; 69. Obed Guzman; 70. Daniel Hernandez; 71. Martha Hernandez; 72. Raquel Hernandez; 73.
Ronnie Hernandez; 74. Joanna Hinojosa; 75. Joshua Hinojosa; 76. Dina Inch; 77. James Jackson; 78.
Shawn Jones; 79. Norma Lara; 80. Bianca Leal; 81. Anahi Leija; 82. Graciela Lopez; 83. Jacinto Lopez;
84. Juan Lopez; 85. Julia Lopez; 86. Maria Lopez (1824); 87. Priscilla Lopez (1829); 88. Leticia Loyde; 89.
Maria Lozano; 90. Jesus Lucio; 91. Selina Lucio; 92. Augusto Marquez; 93. Adan Martinez; 94. Aurora
Martinez; 95. Lupe Martinez; 96. Rufina Martinez; 97. Rosa Mejia; 98. Myra Mendez; 99. Sergio Mendoza;
100. Dora Mercado; 101. Agustin Miranda; 102. Nancy Miranda; 103. Cesar Morales; 104. Maria Munoz;
105. Crisoforo Olivares; 106. Enedelia Padron; 107. Arnoldo Pena; 108. David Pena; 109. Irma Quintanilla;
110. Margarita Ramirez; 111. Robert Ramirez; 112. Onesimo Rangel; 113. Pedro Regalado; 114. Luis
Robles; 115. Karidme Rocha; 116. Ana Rodriguez; 117. Lazaro Rodriguez; 118. Reynaldo Rodriguez; 119.
Cynthia Salgado; 120. Norma Salinas; 121. Orfelinda Salinas; 122. Amanda Solis; 123. Christopher Soliz;
124. Rafael Soto; 125. Luis Trujillo; 126. Alma Vasquez; 127. Ivette Vasquez; and 128. Salvador Zepeda.

        Other parties to this original proceeding include: Universal Health Services, Inc.; Northwest Texas
Healthcare System Inc.; Baptist St. Anthony’s Health System d/b/a BSA Health System; Alegis Revenue
Group, LLC; Doctors Hospital of Laredo, LP; Laredo Texas Hospital Company, LP; Professional Account
Services, Inc.; and Turek DeVore, P.C.

                                                           2